Citation Nr: 1429242	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-26 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased rating for degenerative disc disease (DDD) of the lumbosacral spine, rated as 10 percent disabling prior to May 12, 2008, 20 percent disabling from May 12, 2008 to September 29, 2011, and 40 percent since. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee disability. 

3.  Entitlement to increased rating for left knee disability, rated as 10 percent disabling prior to July 20, 2010, and as 30 percent disabling from September 1, 2011. 

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

During the course of the appeal the Veteran was granted a temporary 100 percent rating for his left knee disability, left total knee replacement, effective July 20, 2010 based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was assigned from September 1, 2010; an evaluation of 30 percent was assigned from September 1, 2011.  This did not satisfy the Veteran's appeal in regards to this issue. 

In April 2011 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a videoconference hearing.  A transcript of the proceeding is associated with the claims files. 

In April 2011 the Veteran also submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDINGS OF FACT

1.  Prior May 12, 2008, the Veteran's DDD of the lumbosacral spine was manifested by subjective complaints of pain and flexion to 90 degrees; the combined range of motion of the thoracolumbar spine was 232 degrees; and, there was no evidence of muscle spasms, guarding, or localized tenderness.  There were no incapacitating episodes as defined by regulation.  

2.  At its worst, for the period from May 12, 2008 to September 29, 2011, the Veteran's DDD of the lumbosacral spine was manifested by subjective complaints of pain and flexion to 25 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; and, there was no evidence of muscle spasms, guarding, or localized tenderness.  There were no incapacitating episodes as defined by regulation.

3.  Since September 29, 2011, the Veteran's DDD of the lumbosacral spine is manifested by subjective complaints of pain and flexion to 25 degrees.  There is no evidence of unfavorable ankylosis or incapacitating episodes as defined by regulation.

4.  The Veteran's right knee disability is manifested by flexion no less than 100 degrees, including on repetition, without clinical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

5.  Prior to July 20, 2010, the Veteran's left knee disability was manifested by flexion no less than 120 degrees, including on repetition, without clinical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

6.  Since September 1, 2011, the Veteran's left knee disability is manifested by flexion no less than 110 degrees including on repetition, without ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

7.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for DDD of the lumbosacral spine prior to May 12, 2008, 20 percent disabling from May 12, 2008 to September 29, 2011, and 40 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5010-5260 (2013).

3.  The criteria for a schedular rating in excess of 10 percent for left knee disability prior to July 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5010-5260 (2013).

4.  The criteria for a schedular rating in excess of 30 percent for residuals of a total left knee replacement since September 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Cods 5055, 5010-5260 (2013).

5.  The criteria for entitlement to TDIU are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in September 2006 and October 2008 advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Further, the Veteran was afforded VA examinations in September 2006, May 2008, October 2008, June 2009, November 2009, and September 2011 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes or that his disabilities have worsened in severity since the most recent examination in 2011.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board thus finds that the examination reports are adequate to adjudicate the increased rating claim and no further examination is necessary.  Further, in obtaining these VA compensation examinations, the Board is also satisfied that there has been compliance with its August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Lumbar Spine Disability

The Veteran's low back disability is rated as 10 percent disabling until May 12, 2008; 20 percent from May 12, 2008 to September 29, 2011; and, 40 percent since, pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gain or spinal contour.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The Board notes the Veteran has a substantial amount of VA treatment records spanning the entire appeals period.  However, while these records show the Veteran's continued complaints of pain and treatment for his lumbar spine disability, they do not contain any objective range of motion findings sufficient to assign higher ratings at any point during the appeal. 

For the rating period prior to May 12, 2008, the only relevant of evidence of record includes the report of a September 2006 VA examination.  

At the outset of the September 2006 VA examination, the Veteran reported constant pain in his low back.  He also reported a constant radiating left leg burning pain with numbness and tingling, and intermittent radiating right leg burning pain with numbness and tingling.  The Veteran did not require the use of assistive devices and denied the existence of flare-ups.  He also denied any limitations in his ability to care for himself or his activities of daily living.  At the time of this examination, he was self-employed doing home improvements.  He stated he lost 15 days of work in the past 12 months, but did not have any doctor prescribed periods of bed rest.  

Upon physical examination, no deformity was noted.  There was also no pain on palpation or muscle spasms present.  Straight leg raise test was negative bilaterally, as was Lasegue's sign.  Range of motion testing revealed flexion to 90 degrees, with pain at 80 degrees; extension to 30 degrees, with pain at the end point; left lateral flexion to 28 degrees, with pain at 20 degrees; right lateral flexion to 28 degrees, with pain at 24 degrees; and, right and left lateral rotation to 28 degrees, with pain at 20 degrees, bilaterally.  The examiner noted there was evidence of radiculopathy in the right leg.  Additionally, there was no indication of bowel or bladder impairments as a result of the Veteran's lumbar disability.  

Based on the findings of the September 2006 VA examination, the evidence of record does not support a finding that the Veteran is entitled to the next higher 20 percent rating for his service-connected lumbar spine disability prior to May 12, 2009degrees, which is greater than 60 degrees, as is required for the next higher 20 percent rating.  His combined range of motion was 232 degrees, which is greater than 120 degrees.  This is evidenced by the range of motion findings in the September 2006 VA examination.  Therefore, there is simply no basis to assign a rating in excess of 10 percent prior to May 12, 2008.   

For the rating period from May 12, 2008, to September 28, 2011, the relevant of evidence of record includes the reports of May 2008 and November 2009 VA spine examinations, and a June 2009 VA examination for neurological manifestations associated with the lumbar spine disability. 

At the May 2008 VA examination, the Veteran reported constant pain with stiffness and weakness.  He reported flare-ups occurring 5 times per week, lasting 8 hours.  The Veteran also stated he was having numbness in his thighs and knees, as well as weakness in his lower back.  Additionally, he reported bowel and bladder impairments, however, the VA examiner noted the Veteran was recently diagnosed with prostate cancer and has his prostate removed.  The Veteran required the use of a cane, but reported he sometimes does not use it, and wears a back brace to work.  The Veteran denied any functional limitations in his ability to care for his own activities of daily living.  He reported he lost 3 weeks of time from work in the past year, and had 2 weeks of doctor prescribed bed rest.  

Upon physical examination, there was no evidence of muscle atrophy and muscle strength was 5/5 in all extremities.  There was evidence of pain on palpation over the lower lumbar vertebral bodies and the bilateral paraspinal muscles, but no muscle spasms.  Straight leg raise test was positive at 40 degrees, bilaterally, with positive Lasegue's sign.  Range of motion testing revealed flexion to 40 degrees, with pain at 10 degrees; extension to 10 degrees, with pain at the endpoint; left and right lateral flexion to 20 degrees, with pain at the endpoint; and left and right lateral rotation to 20 degrees, with pain at the endpoint.  Repetitive motion testing increased the Veteran's subjective complaints of pain but did not change range of motion or joint fatigability.  The examiner noted radiculopathy in the right lower extremity and neuropathy in the left lower extremity, as was previously revealed in an August 2006 EMG report.  

Thereafter, the Veteran was examined in June 2009 concerning the extent of his service-connected right and left lower extremity radiculopathy.  The Veteran reported burning, aching, fatigue, weakness, and numbness in the legs.  He stated he begins in the thighs and moves down the legs to the ankles.  As for functional loss, he reported he cannot walk more than 100 yards before having to rest.  However, he denied any limitations in his ability to care for himself for in his activities of daily living.  He denied losing any time from work in the last 12 months and also denied any doctor prescribed bed rest.  

The Veteran was again examined in November 2009 to determine the nature and severity of his low back disability.  The Veteran reported a constant moderate pain in the low back without radiation.  He also reported constant stiffness and a sharp stabbing pain.  The Veteran indicated he has flare-ups once or twice every two weeks that last a full day.  However, he denied any treatment other than bed rest.  The Veteran also denied any bowel or bladder impairments as a result of his low back, but instead the Veteran noted he had these problems following a total prostatectomy in August 2007.  Additionally, the Veteran reported that he lost 10 months of work in the past 12 months, with doctor prescribed bed rest due to residuals of his prostate cancer.  Further, the VA examiner noted the Veteran reported has been disabled since January of 2009 due to issues with his back, knees, and prostate cancer.   

Upon physical examination, it was noted the Veteran required the use of a cane to walk.  There was mild tenderness over the lower lumbar are and none over the associated paraspinous muscles.  Straight leg raise was positive bilaterally.  Range of motion testing revealed flexion to 45 degrees, with pain at 20 degrees; extension to 30 degrees, without pain; left and right lateral flexion to 30 degrees, with mild pain; and left and right lateral rotation to 30 degrees, with mild pain.  The Veteran denied fatigue, lack of endurance, weakens, or incoordination with repetitive motion.  There was no additional loss of function with repetitive motion, and no objective signs of pain noted with the examinations.  There was also no evidence of muscle spasms.  Motor strength was 5/5 and equal bilaterally in the lower extremities.  There was no evidence of muscle atrophy, and deep tendon reflexes were 2+, bilaterally, in the lower extremities.  The examiner concluded by nothing that the Veteran reported a personal history of incontinence of stool and urine and erectile dysfunction that began after his prostatectomy.  As a result, it was concluded by the examiner that these problems are not the result of the Veteran's service-connected lumbar disability.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected lumbar spine disability for the period from May 12, 2008 to September 28, 2011.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was, at its worst, noted to be to 40 degrees, which is greater than 30 degrees, as is required for the next higher 40 percent rating.  Therefore, there is simply no basis to assign a rating in excess of 20 percent for this second period on appeal.   

For the rating period since September 29, 2011, the relevant evidence includes the report of a September 2011 VA examination.  

The September 2011 VA examiner noted the Veteran's subjective complaints of constant pain in the low back, radiating into the right buttock and thigh.  The Veteran also reported flare-ups, with symptoms such as stiffness, fatigue, spasm, weakens, decreased motion, numbness, paresthesias into the bilateral thighs, and some weakness in his legs.  The Veteran denied bowel incontinence but did note bladder problems and erectile dysfunction since his prostatectomy.  The examiner also noted the Veteran has not been placed on doctor prescribed bed rest within the past 12 months.  As for any functional impairment, the Veteran reported that his back disability limits the amount of time he can stand, walk, he is unsteady at times, he has to have his wife help dress him, and he is able to only drive short distances.  He also reported that it significantly limits his ability to work.  

On physical examination, the Veteran required the use of a cane to walk.  Muscle strength was 5/5, and straight leg raising was negative, bilaterally.  Range of motion testing revealed flexion to 25 degrees; extension to 15 degrees; right and left lateral flexion to 15 degrees; and, right and left lateral rotation to 20 degrees.  The examiner noted there was pain throughout the motions and on repetitive testing, but no additional loss of motion.  Finally, there was no objective evidence of pain, guarding or muscle spasms.  

Therefore, based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating for his service-connected lumbar spine disability since September 29, 2011, which requires unfavorable ankylosis of the thoracolumbar spine.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was to 25 degrees, which clearly shows there is movement of the thoracolumbar spine and, therefore, no ankylosis.  Therefore, there is simply no basis to assign a rating in excess of 40 percent since September 29, 2011.   

For the entire period on appeal, the Board has considered whether higher disability ratings are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2013) and 4.45 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his numerous VA examinations and described in detail above.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 25 degrees, as seen during the September 2011 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  Here, throughout the course of the entire appeal, the numerous VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, which is already contemplated by the range of motion measurements set forth in the report.  Thus, higher ratings are not warranted for any rating period on appeal based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  The only time the Veteran stated he was placed on doctor prescribed bed rest as a result of his lumbar spine disability was during the May 2008 examination.  At that time, he indicated it was for 2 weeks.  The Board notes that this was reported to the examiner and transcribed into the examination findings.  There is no evidence to support that the Veteran was prescribed bed rest by a physician during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period as is required for a 40 percent rating.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Throughout the entire appeal, the Veteran has specifically denied any weakness or loss of bowel or bladder control as a result of his lumbar spine disability.  He has been rather forthcoming that he noticed these problems following his prostatectomy.  

Concerning whether the Veteran suffers from any neurological manifestations pertaining to his lower extremities, the Board notes the Veteran is already in receipt of service connection for right and left lower extremity radiculopathy, rated at 10 percent disabling since August 10, 2006, pursuant to Diagnostic Code 8520.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran's disability ratings, currently 10 percent, for the right and left leg radiculopathy, do not warrant higher disability ratings.  There is simply no evidence to support a finding that the Veteran suffers from moderate incomplete paralysis of the sciatic nerve. 

In reaching the above conclusions, the Board has not overlooked the Veteran's own statements and those submitted in support of his claim for a higher rating regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements and oral testimony during his hearing with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

B.  Right and Left Knee Disabilities-Applicable Diagnostic Codes

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

	1)  Right Knee Disability 

The Veteran's right knee disability is rated at 10 percent disabling under the provisions of Diagnostic Code 5260 for limitation of flexion.  The Board finds that the criteria for an evaluation in excess of 10 percent for DJD of the right knee are not met at any point during this appeals period.  

During the May 2008 VA examination, range of motion testing revealed flexion to 125 degrees, with extension to 0 degrees.  The examiner noted pain began at 85 degrees.  There is no evidence of ankylosis.  Further, the examiner stated there was no evidence of fatigability, weakness or lack of endurance.  There was no additional limitations follow repetitive use.  There have been no incidents of recurrent subluxation or dislocation.  He reported popping, clicking, stiffness with inactivity, and pain.  He stated he does have feelings of giving way bilaterally, but never had any knee dislocation.  The Veteran also reported fatigability and lack of endurance when walking approximately 300-400 yards.  The examiner noted the Veteran used a knee brace.  Overall, the right knee disability did not adversely affect the Veteran's employment by causing missed days or tardiness.  

At the June 2009 VA examination, the Veteran reported he required the use of knee braces.  He also reported constant pain, weakness, swelling, giving way, and stiffness.  He denied deformity, instability, locking, lack of endurance, effusion, dislocation of subluxation, inflammation, heat, redness, tenderness or drainage.  The Veteran denied any interference with daily activities.  Upon physical examination, the examiner noted no edema or erythema.  There was tenderness to the lateral patella region on deep palpation, but not hypertrophy or instability on palpation.  Flexion was noted to be to 130 degrees, and extension to 0 degrees.  The examiner stated there was objective evidence of pain, but no weakness, incoordination, fatigue, or lack of endurance with repetitive use.  There was an additional loss of function with repetitive use of 5 degrees flexion, so to 125 degrees. 

The Veteran was most recently examined in September 2011.  The Veteran reported pain, weakness, stiffness, deformity, giving way, locking, and lack of endurance.  At that time, range of motion testing revealed flexion to 100 degrees, with pain at 80 degrees; and, extension to 0 degrees.  The Veteran was able to perform repetitive testing with additional function impairments of less movement, fatigability, weakness, pain, swelling, and deformity.  Joint stability was normal and there was no evidence of subluxation or dislocation.  

VA treatment records show the Veteran's complaints of pain and continued treatment, including injections, for his right knee disability.  However, these records do not also contain any range of motion findings or other objective factors used to rate knee disabilities as set forth by the relevant Diagnostic Codes.  

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that disability evaluation in excess of 10 percent for the Veteran's DJD of the right knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  At its most limited, the Veteran's left knee had flexion to no less than 100 degrees, including on repetition.  Thus, a disability rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, as extension of the right knee has consistently been noted to be to 0 degrees, neither an increased nor a separate rating is warranted based on limitation of extension of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).

The VA examination reports and treatment records also noted no ankylosis of the right knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  

Finally, the Veteran reports instability of the right knee.  However, the VA examinations and treatment records do not support this contention.  Therefore, he is not entitled to a separate 10 percent rating for instability of the right knee.  See Diagnostic Code 5257.

	2)  Left Knee Disability 
      i.  Prior to July 20, 2010

The Veteran's left knee disability is rated at 10 percent disabling under the provisions of Diagnostic Code 5260 prior to July 20, 2010.  

The Board finds that the criteria for an evaluation in excess of 10 percent for the left knee disability are not met prior to July 20, 2010.  During the May 2008 VA examination, range of motion testing revealed flexion to 125 degrees, with extension to 0 degrees.  The examiner noted pain began at 85 degrees.  There is no evidence of ankylosis.  Further, the examiner stated there was no evidence of fatigability, weakness or lack of endurance.  There was no additional limitations follow repetitive use.  There have been no incidents of recurrent subluxation or dislocation.  He reported popping, clicking, stiffness with inactivity, and pain.  He stated he does have feelings of giving way bilaterally, but never had any knee dislocation.  The Veteran also reported fatigability and lack of endurance when walking approximately 300-400 yards.  The examiner noted the Veteran used a knee brace.  Overall, the left knee disability did not adversely affect the Veteran's employment by causing missed days or tardiness.  

At the June 2009 VA examination, the Veteran reported he required the use of knee braces.  He also reported constant pain, weakness, swelling, giving way, and stiffness.  He denied deformity, instability, locking, lack of endurance, effusion, dislocation of subluxation, inflammation, heat, redness, tenderness or drainage.  The Veteran denied any interference with daily activities.  Upon physical examination, the examiner noted no edema or erythema.  There was tenderness to the lateral patella region on deep palpation, but not hypertrophy or instability on palpation.  Flexion was noted to be to 120 degrees, and extension to 0 degrees.  The examiner stated there was objective evidence of pain, but no weakness, incoordination, fatigue, or lack of endurance with repetitive use.  There was an additional loss of function with repetitive use of 5 degrees flexion, so to 115 degrees. 

VA treatment records for this initial period on appeal show the Veteran's complaints of pain and continued treatment for his left knee until July 2010, when he received his total left knee replacement surgery.  

The Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  At its most limited, the Veteran's left knee had flexion to no less than 115 degrees, including on repetition with pain.  Thus, a disability rating in excess of 10 percent for the Veteran's left knee disability is not warranted.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, as extension of the left knee has been noted to be to 0 degrees, neither an increased nor a separate rating is warranted based on limitation of extension of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).

The VA examination reports and private treatment records also noted no ankylosis of the left knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  

Additionally, the Veteran has reported instability of the left knee during his May 2008 and June 2009 VA examinations.  However, there have been no objective findings to support this contention.  In fact, the June 2009 VA examiner specifically found against instability of the left knee.  As such, he is not entitled to a separate 10 percent rating for slight instability.  See Diagnostic Code 5257.

      ii.  Since September 1, 2011

During the course of the appeal the Veteran was granted a temporary 100 percent rating for his left knee disability, left total knee replacement, effective July 20, 2010 based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was assigned from September 1, 2010; an evaluation of 30 percent was assigned from September 1, 2011.  Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  

Thereafter, the residuals of the knee replacement are to be rated as follows:  a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.

Following his July 2010 surgery, the Veteran was reexamined in September 2011.  The Veteran reported pain and lack of endurance.  Range of motion testing revealed flexion to 110 degrees, with pain at 90 degrees; and, extension to 10 degrees.  The Veteran was able to perform repetitive testing with additional function impairments of less movement, fatigability, weakness, pain, swelling, and deformity.  Joint stability was normal and there was no evidence of subluxation or dislocation.  

VA treatment records dated after the Veteran's surgery to not contain any range of motion findings or other objective factors used to rate knee disabilities as set forth by the relevant Diagnostic Codes.  

Therefore, based on this evidence, the Board finds that the Veteran is not entitled to a rating in excess of his currently assigned 30 percent rating for residuals of his total left knee replacement.  This is based on the provisions of Diagnostic Code 5055, which provides for a minimum rating of 30 percent.  The evidence shows limitation of left knee flexion to 110 degrees, which corresponds to a noncompensable rating under Diagnostic Code 5260.  Further, there is no indication of extension limited to 30 degrees, which would warrant a higher 40 percent rating under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, following his total left knee replacement surgery, there is no instability or subluxation shown on examination.  There was also no evidence of ligamentous instability.  Thus, because there is no objectively demonstrated instability of the knee, a separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

Because the Veteran's limitation of flexion and extension are both noncompensable and there is no instability or subluxation, the only appropriate compensable rating is the 30 percent rating provided for in Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Additionally, there is no indication of ankylosis of the left knee.  Therefore, a rating in excess of the 30 percent rating already assigned is not for application pursuant to Diagnostic Code 5256. 

There are no other pertinent diagnostic codes that would afford the Veteran a rating in excess of this 30 percent rating.  A 60 percent rating based on severe painful motion or severe weakness under Diagnostic Code 5055 is not warranted.  The findings of the September 2011 VA examiner of flexion to 110 degrees, and extension to 10 degrees, would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate; in fact his limitation of flexion, as noted above, does not even warrant a compensable rating and thus could not be considered severe, even considering his complaints of pain.  

Concerning both the right and left knees, the Veteran is certainly competent to report knee pain and there is no doubt that he experiences some pain and weakness and that he does have limited motion as shown on the examinations summarized above; however, these symptoms are contemplated by the ratings currently assigned.  As noted above, the medical evidence of record does not result in a disability picture manifested by chronic severe pain and weakness. 

Additionally, whether the Veteran's right and left knee disabilities resulted in a level of functional loss greater than that already contemplated by the assigned ratings for any part of the appeal period has also been considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  For both the right and left knees, the Veteran has reported pain, swelling, stiffness, and fatigability.  However, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence does not reflect functional loss that is not already contemplated by the assigned rating of 10 percent for the right knee; and, 10 percent for the left knee prior to July 20, 2010, and 30 percent since September 1, 2011.  This, higher ratings are not warranted for either knee on the basis of functional loss. 

Thus, the preponderance of the evidence is against a rating in excess of 10 percent for the right knee; and, a rating in excess of 10 percent prior to his total left knee replacement surgery on July 20, 2010, and a rating in excess of 30 percent for the Veteran's service-connected residuals of a total left knee replacement at any time during the period following the reduction in the 100 percent rating following surgery.  In reaching this decision the Board has considered the doctrine of reasonable doubt and the staged ratings assigned represent the maximum ratings warranted during each stage of the appeal.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Extra-Schedular Considerations for Increase Rating Claims

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine and right and left knee disabilities.  The rating criteria are thus adequate to rate these disabilities and referral for extraschedular consideration is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Board thus finds that referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran is service connected for the following disabilities:  mood disorder, rated at 50 percent; degenerative disc disease of the lumbar spine, rated at 30 percent; cervical disc disease, rated at 30 percent; migraine headaches, rated at 30 percent; left knee disability, rated at 30 percent; right knee disability, rated at 10 percent; radiculopathy of the left lower extremity, rated at 10 percent; radiculopathy of the right lower extremity, rated at 10 percent; right elbow disability, rated at 10 percent; painful scar to the left knee as a result of a total knee replacement, rated at 10 percent; fracture of the fifth metacarpal, rated at 0 percent; left ear hearing loss, rated at 0 percent; nasal fracture, rated at 0 percent; sinusitis, rated at 0 percent; and, a residual scar to the left knee as a result of a total knee replacement, rated at 0 percent.  The Veteran has had a combined disability rating of at least 70 percent since August 10, 2006.  However, even when considering the bilateral factor and whether the various disabilities stem from the same body system, the Veteran only met the schedular criteria for a TDIU as of September 29, 2011.  

Regardless, in this case, the evidence does not support a finding that the Veteran is unemployable as a result of his service connected disabilities.  

During his September 2006 VA examination of the spine, the examiner note the Veteran was self-employed doing home improvements.  The Veteran also specifically denied any limitations in his ability to care for himself or his activities of daily living as a result of his lumbar disability.  

The May 2008 knee and back examinations, the Veteran again denied any functional limitations in his ability to care for his own activities of daily living.  There was no indication that he was also unable to work as a result of these disabilities.  

In October 2008, the Veteran underwent a VA examination to determine whether he was unemployable as a result of his service connected disabilities.  The examiner specifically found there were no functional limitations regarding employability concerning the Veteran's cervical spine, right elbow, and right hand disabilities, as well as due to his sinusitis and headaches.  Comment was not provided regarding any functional limitations as a result of the low back and right and left knee disabilities.  

During the June 2009 VA examination, there was no indication the Veteran was unable to work as a result of any of his service connected disabilities.  

The November 2009 VA examination, conducted to determine the severity of his low back disability, noted the Veteran's report that he lost 10 months of work in the past 12 months, with doctor prescribed bed rest due to residuals of his prostate cancer.  Further, the VA examiner noted the Veteran reported has been disabled since January of 2009 due to issues with his back, knees, and prostate cancer.  However, a comment as to employability was not provided. 

Most recently, in the September 2011 VA examination, regarding functional impairment as it pertained to his back disability, the Veteran reported that it limited the amount of time he can stand, walk, he is unsteady at times, he has to have his wife help dress him, and he is able to only drive short distances.  He also reported that it significantly limited his ability to work.  Concerning the low back, and right and left knee disabilities, the examiner concluded, that as a result of his impairment due to these disabilities, the Veteran would be considered unemployable for manual labor but could perform sedentary work.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  The Board is aware of the Veteran's contentions, as well as those from lay persons submitted on his behalf, that the severity of his service connected disabilities renders him unemployable.  The Board also does not doubt the veracity of these sentiments.  However, limitations due to service-connected disabilities have been contemplated by the disability ratings assigned for his service-connected disorders.  The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether [he] can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board notes that the Federal Circuit specifically held that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See id. 

Based on the evidence and analysis above the Board finds the criteria for TDIU are not met; the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbosacral spine, rated as 10 percent disabling prior to May 12, 2008, 20 percent disabling from May 12, 2008 to September 29, 2011, and 40 percent since, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for right knee disability is denied.  

Entitlement to an increased rating for left knee disability, rated as 10 percent disabling prior to July 20, 2010, and as 30 percent disabling from September 1, 2011, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


